DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. (Pub. No. US 2003/0184251) (hereinafter Oyama).
	As per claims 1 and 10, Oyama teaches an acceleration detecting section configured to detect an acceleration of a control object (see paragraphs [0236]-[0237]); and an acceleration control section configured to control an acceleration of a motor driving the control object based on the detected acceleration (see paragraph [0161]); wherein the acceleration control section includes a vibration component extraction filter(i.e. prefilter) configured to extract a vibration component generated between the motor and the control object (see paragraphs [0161]-[0162]), and the vibration component extraction filter changes a filter characteristic frequency according to a position and a mass of the control object (see paragraphs [0237], [0239], equation (26), [0240] and [0248], examiner notes that inertia is determined in terms of the mass and the position of the control object).

	As per claim 2, Oyama further teaches that the position of the control object is a position of the control object on an own shaft driven by the motor or a position of the control object on another shaft driven by a motor different from the motor (see paragraph [0123]).
	
As per claim 4, Oyama further teaches that the filter characteristic frequency is changed based on at least one of a torsional vibration characteristic and a plate spring vibration characteristic (see paragraph [0154]).

As per claim 5, Oyama further teaches that the torsional vibration characteristic is represented by the following equation based on a spring constant k1 that changes according to the position of the control object, an inertia JL of the control object, and an angular frequency ω1 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                     , (see paragraphs [0238]-[0239], equation (26)).
As per claim 7, Oyama further teaches that the vibration component extraction filter is at least one of a low-pass filter and a band-pass filter, and the filter characteristic frequency is a cut-off frequency in the low-pass filter, or a center frequency or an upper cut-off frequency and a lower cut-off frequency in the band-pass filter (see paragraph [0149] and Fig. 5, block 2 shows the transfer function of a low pass filter).
As per claim 8, Oyama further teaches that the vibration component extraction filter (item 107) is a filter provided downstream from the acceleration detecting section (position instruction section (item 106) (see Fig. 26) and paragraph [0030]).
As per claim 9, Oyama further teaches that the acceleration control section further includes an acceleration controller configured to control an acceleration of the motor (position instruction section (item 106) (see Fig. 26) and paragraph [0030]), and the vibration component extraction filter (item 107) is a filter provided upstream or downstream from the acceleration controller (item 106) (see Fig. 26) and paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama.

	As per claim 3, Oyama teaches the system as stated above.  Oyama fails to explicitly teach that a weight of the control object is input by an operator in advance, or is estimated based on a relationship between a torque and an acceleration of the control object or the motor.
	However, Oyama outputting the torque T* the speed controlling section 113 based the acceleration (see paragraph [0147]).  It would have obvious to one having ordinary Ƭ=Jα, where J and α are the moment of inertia the acceleration of the control object and where J is expressed in terms of the mass of the control object) because these parameters would be used in the suppression of the vibration between the motor and the control object (see paragraphs [0239]-[0241]).  Therefore, the system performance and efficiency would be improved.

	As per claim 6, Oyama teaches the system as stated above.  Oyama fails to explicitly teach that the plate spring vibration characteristic is represented by the following equation based on a spring constant k2 that changes according to the position of the control object, a mass M of the control object, and an angular frequency ω2 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    2
                                
                                
                                    M
                                
                            
                        
                    .
However; Oyama the torsional vibration characteristic is represented by the following equation based on a spring constant k1 that changes according to the position of the control object, an inertia JL of the control object, and an angular frequency ω1 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                     , (see paragraphs [0238]-[0239], equation (26)) and since the moment of inertia J of a plate is in the form kML2,  M, being the mass of the plate, L being the position of the plate from the motor and k is determined based on the shape of the plate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to convert ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                      to ω1=                        
                            √
                            
                                
                                    k
                                    2
                                
                                
                                    M
                                
                            
                        
                      using algebraic manipulation because these parameters would be used in the suppression of the vibration .
 
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of Bewley et al. (Pub. No. US 2012/0215355) (hereinafter Bewley).
	Oyama teaches the system as stated above except for another shaft driven by a motor different from the motor and a control object movable by at least one of the own shaft and the other shaft.
	Bewley teaches two motors, one for spinning the wheel, the other for rotation of the gimbal, allowing the direction of the wheel angular momentum to be varied and two shafts (paragraph [0115] and Fig. 24b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bewley’s teaching into Oyama’s invention because it would control the movement of the control object.  Therefore, appropriate functionality of the control object would be performed.
Response to Arguments
5.	Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
	The applicant argues that Oyama fails to teach an "acceleration control section" that includes a vibration component extraction filter configured to extract a vibration component generated between a motor and a control object. Oyama merely describes "speed controlling system" as shown in FIG. 9 and paragraphs [0161] and [0162]. Also, Oyama describes that a parameter automatic setting section 10 judges whether or not 
The examiner respectfully disagrees with the applicant’s argument because Oyama teaches that “The prefilter section 8 extracts the vibration frequency of the control object 3, which is detected by the vibration detecting section 5, and defines parameters of the transmission function of a filter on the basis of the vibration frequency” (see paragraph [0161]). Oyama further teaches that “The torque instruction T* is automatically prevented from becoming an excessive value. By automatically setting all the parameters of the prefilter section 8 in FIG. 16, the maneuverability of the controlling apparatus is improved” (see paragraph [0205]) and further teaches that “In the inertia estimation process in Step S26, the parameter automatic setting section 10 estimates the inertia JL of the control object 3 on the basis of the motor position θM and torque instruction T*, which are the quantity of state in the servo controller 6”, see paragraph [0236], the examiner notes that the torque is expressed in terms of the acceleration (i.e. Ƭ=I*α, where I stands for the moment of inertia and α stands for the angular acceleration).  Therefore, controlling a motor driving the control object based on the torque is equivalent to controlling a motor driving the control object based on the acceleration.
 The applicant argues that Oyama fails to teach that the vibration component extraction filter changes a filter characteristic frequency (for example, cutoff frequency of low pass filter, center frequency of band-pass filter, etc.) according to a "position" and a mass of the control object" and that Oyama describes that vibration frequency is derived by equation (26) as 
    PNG
    media_image1.png
    24
    83
    media_image1.png
    Greyscale
, which is based on an inertia JL of control object 3 and a 
The examiner respectfully disagrees with the applicant’s argument because Oyama teaches that “In the process for automatically setting parameters of the prefilter in Step S22, the parameter automatic setting section 10 calculates the vibration frequency .omega.a of the control object position .θL on the basis of the motor position θM detected by the position detecting section 4” (see paragraph [0218] and further teaches that “If during acceleration, the process advances to an inertia estimation process in Step S26. If not during acceleration, the process advances to an automatic setting process of the prefilter parameters in Step S27. In the inertia estimation process in Step S26, the parameter automatic setting section 10 estimates the inertia JL of the control object 3 on the basis of the motor position θM and torque instruction T*, which are the quantity of state in the servo controller 6”, (see paragraph [0236]), the examiner notes that that the torque (Ƭ=I*α) is expressed in terms of the moment of inertia, where the moment of inertia is determined in terms of the mass of the control object.  Therefore, the examiner concludes that Oyama teaches that the vibration component extraction filter changes a filter characteristic frequency according to a "position" and a mass of the control object"

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857